DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/17/2021 have been fully considered. With respect to Applicant’s argument that Applicant’s argument that claims 8-13 and 20 are enabled and fully described, this is persuasive in light of the more detailed explanation that the force applied by the service tool while the latching mechanism is engages is what causes the pistons to adopt the respective positions, this feature not being present in the art of record. 
Applicant’s argument that Spencer fails to disclose applying a constant radial load independent of a diameter of the tubular is not persuasive since Applicant fails to provide reasons why Spencer does not disclose this. Given the ramp and pivotable member of Spencer which is essentially the same configuration shown in Applicant’s figure 4, it is not clear why this would not be the case in Spencer when it is the case in Applicant’s invention, especially since Applicant does not disclose why or how this constant radial load is applied. Given the lack of description regarding this limitation, less weight is being given to this functional language. Applicant is encouraged to claim details of the invention that result in this limitation as opposed to the functional language to overcome the continued application of Spencer against the claims. 
Applicant’s argument that Purkis fails to disclose “adjusting the radial force… when the shifting profile is being located…” is not persuasive since all this limitation requires is that the force exerted by the latching length changes (which it will in Purkis as the lengths initially contact and begin to exert a growing force on the tubular) and that the diameter of the latching lengths changes (which Purkis teaches) since the phrase “while the shifting profile is being located” can be interpreted as while the shifting profile is being moved into contact with the tubular and does not require the latching lengths moving longitudinally with respect to the tubular.
Claim Objections
Claim 6 is objected to because of the following informalities:  claim 6 was amended to include the number “6” at the end of the claim which should be deleted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Spencer (US 20090071659 A1).
With respect to claim 1, Spencer discloses a service tool configured to be inserted into a tubular, the service tool comprising: an anchoring system (26), wherein the anchoring system comprises: a body (42) having a first end, a second end, and an opening (44) extending along a portion of the body between the first end and the second end; a gripping assembly housed within and coupled to the body, the gripping assembly being configured to anchor at least a portion of the service tool to the tubular, wherein the gripping assembly comprises a plurality of anchor arms (40) disposed within the opening and configured to move relative to the body and to apply a constant radial load independent of a diameter of the tubular (Spencer does not disclose the radial force changing depending on the tubular diameter and since the configuration of parts in Spencer is essentially the same as that of Applicant’s figure 4, Spencer will be interpreted as having the claimed functionality); and an actuator rod (64) disposed within a central bore of the body and coupled to the gripping assembly, wherein the actuator is configured to apply a first axial input force in a first direction and a second axial input force in a 
With respect to claim 2, Spencer further discloses wherein the plurality of anchor arms comprise an inner pad (52) coupled to a first linkage (40, 47); an outer pad (other instance of 52, fig. 6) coupled to a second linkage; and a wedge (54) positioned adjacent to the outer pad and the inner pad.
With respect to claim 3, Spencer discloses wherein the wedge translocates relative to the body in the second direction, and wherein the outer and inner pads contract and move radially away from the tubular and toward the body in response to the second axial input force (pgph. 25, pgph. 31)).
With respect to claim 4, Spencer discloses wherein the gripping assembly comprises a plurality of pins (47, pin for 52 engaging with one end of arm 78 in fig. 10, pins on member 80 for other end of arm 78) configured to couple the plurality of anchor arms in series such that each anchor arm of the plurality of anchor arms is coupled to an adjacent anchor arm, wherein each anchor arm is configured to pivot about the respective pin relative to the adjacent anchor arm (see figs. 8, 9).
With respect to claim 5, Spencer discloses wherein a first pin (47) of the plurality of pins is fixed to the body at the first end and a second pin (pins on member 80 for other end of arm 78) of the plurality of pins positioned at the second end of the body is moveable relative to the body (pgph. 34).
With respect to claim 6, Spencer discloses wherein the gripping assembly comprises a first pivot base (38) fixed to the body adjacent to the first end and a second pivot based (80) adjacent to the second end, wherein a first portion of the plurality of anchor arms (40) are coupled to the first pivot base and a second portion of the plurality of anchor arms (78) are coupled to the second pivot base, and .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purkis (US 20160123112 A1) in light of Spencer (US 20140174761 A1).
With respect to claim 13, Purkis discloses a method for latching a service tool into a shifting profile geometry disposed within a tubular in a hydrocarbon reservoir, the method comprising: positioning an intervention service tool (150) comprising an anchoring system (151), a shifting system (156), and a linear actuator system (153) such that the shifting system is above or below the shifting profile geometry, and wherein the shifting profile geometry (161) is disposed within the tubular (106) at a first location; actuating a latching mechanism of the shifting system wherein the latching lengths exert 
However, Purkis fails to disclose the axial input force. Nevertheless, Spencer discloses axial force radially expanding latch members (pgph. 121).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used a axial force to radially expand the latch member of Purkis as taught by Spencer since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
With respect to claim 14, Purkis discloses actuating a gripping mechanism of the anchoring system to anchor the intervention service tool (step 6, pgph. 114) to the tubular after positioning the shifting system (step 5 pgph. 114).
With respect to claim 15, Purkis discloses removing the intervention service tool from the tubular comprises deactivating the latching mechanism and the gripping mechanism (step 10 pgph. 114) after positioning of the shifting profile geometry (step 9 pgph. 114).
With respect to claim 16, Purkis discloses determining an end of travel of the shifting profile geometry from the first location to the second location (step 9, verify choke position) using one or more sensors (pgph. 57, pgphs. 111-113, pgph. 114) before deactivating the latching mechanism and the gripping mechanism (step 10).
With respect to claim 17, Purkis fails to disclose monitoring for a latch event. Nevertheless, Spencer discloses this (pgph. 27, dogs latching into sleeve profile).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have monitored for a latch event when the radial force is adjusted to locate the shifting profile geometry in Purkis as taught by Spencer in pgph. 27 since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results, it would have been obvious to accomplish this via sensors on the tool since this is the selection between a finite number of options for attaining this data that would have been obvious to try.
With respect to claim 18, Purkis discloses wherein the linear actuator system comprises a linear actuator (153, pgph. 120).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spencer (US 20090071659 A1) as applied to claim 1 above, and further in view of Purkis.
With respect to claim 7, Spencer fails to disclose the shifter assembly. Nevertheless, Purkis discloses a shifter assembly (156) coupled to an anchor assembly (151).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included a shifter assembly in combination with the anchor of Spencer as taught by Purkis since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
Allowable Subject Matter
s 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162.  The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        04/21/2021